       Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 1 of 26




 1 Michael R. Reese (SBN 206773)
 2 Carlos F. Ramirez (pro hac vice to be filed)
     REESE LLP
 3 100 West 93rd Street, 16th Floor
     New York, New York 10025
 4 Telephone: (212) 643-0500
     Facsimile: (212) 253-4272
 5 Email: mreese@reesellp.com
 6        cramirez@reesellp.com

 7 George V. Granade (SBN 316050)
     REESE LLP
 8 8484 Wilshire Boulevard
   Los Angeles, California 90211
 9 Telephone: (212) 643-0500
10 Facsimile: (212) 253-4272
     ggranade@reesellp.com
11
12 Counsel for Plaintiff and the Proposed Class
13
14                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
15
16    BRANDON LETIZE, individually, and on
      behalf of a class of similarly situated persons,
17                                                       Case No: 20-cv-3739
                             Plaintiff,
18
             v.                                          CLASS ACTION COMPLAINT
19
       ELLATION, LLC, a Delaware limited
                                                         JURY TRIAL DEMANDED
20    liability company, and RARE BITS, INC., a
      Delaware corporation.
21
22    Defendants
23
24
25
26
27
28
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 2 of 26




 11               Plaintiff Brandon Letize (“Plaintiff”), individually and on behalf of all others similarly

 22 situated (the “Class,” as defined below), brings this Class Action Complaint against Ellation LLC

 33 doing business as Crunchyroll (“Crunchyroll” or “Defendant”) and Rare Bits, Inc. (“Rare Bits” or

 44 “Defendant” and, together with Crunchyroll, “Defendants”), and respectfully alleges as follows.

 55 Plaintiff bases the allegations herein on personal knowledge as to matters related to, and known to,

 66 him. As to all other matters, he bases his allegations on information and belief, through

 77 investigation of his counsel. Plaintiff believes substantial evidentiary support exists for his

 88 allegations, and he seeks a reasonable opportunity for discovery.

 99                                         JURISDICTION AND VENUE

10
10           Jurisdiction

11
11           1.        This Court has personal jurisdiction over all causes of action asserted herein pursuant

12 to 28 U.S.C. § 1332(d) because the aggregate claims of Plaintiff and members of the Class, which
12

13 exceeds 100 persons, exceed the sum or value of $5,000,000 and there is diversity of citizenship
13

14 between at least one member of the Class and Defendants.
14

15
15           Venue

16
16           2.        Venue is appropriate in this District pursuant to U.S.C. § 1391(a)(1) and (2) .

17 Defendants conduct substantial business throughout California and their headquarters and principal
17

18 places of business are located in this District.
18
19
19                                           NATURE OF THE ACTION

20
20           3.        This is a proposed nationwide class action against Defendants for misleading

21 consumers about whether, and how long, they could use the Digital Drops application or “app,” and
21

22 the digital stickers and other digital collectible items purchased by consumers via that app (the
22

23 “Products”).
23

24
24           4.        Digital Drops was an app that sold rare collectible digital anime stickers and other

25 digital collectible items. Anime is the Japanese term for animation, which refers to all forms of
25

26 animated media.
26
27
27           5.        Defendants launched the Digital Drops app around August 2019.

28
28

                                                          -2-
                                             CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 3 of 26




 11               6.   The Products sold via the Digital Drops app were touted by Defendants as “rare” and

 22 “highly collectible” digital stickers and other digital collectible items from dozens of anime shows.

 33          7.        Once purchased, the anime digital stickers could be kept as part of a collection or

 44 traded with other persons on the Digital Drops app.

 55          8.        Like any other collectible, the rarer the digital sticker the more valuable. In addition,

 66 like any other collectible, the value of rare stickers would rise over time. Defendants prominently,

 77 and frequently, touted these themes throughout the course of their marketing and advertising of

 88 Digital Drops digital collectibles.

 99          9.        In addition, during the marketing and advertising of the Digital Drop app and digital

10 collectibles, Defendants prominently and conspicuously represented that the Products, once
10

11 purchased, would be online indefinitely or, at least, for a reasonable length of time from the date of
11

12 release.
12

13
13           10.       In early February 2020, Defendants announced that on February 17, 2020 at 11:59

14 p.m. PST, Defendants would shut down the servers running the Digital Drops app and that the
14

15 Products would no longer be accessible by its owners.
15

16
16           11.       Thus, on and after February 18, 2020 —just six months after Defendants launched

17 the Digital Drops app—Plaintiff and the Class members would no longer be able to use the Digital
17

18 Drops app at all, and Defendants will have eliminated all of the collectible anime content purchased
18
19 by consumers.
19

20
20           12.       As detailed below, Plaintiff brings this action on behalf of himself and the Class

21 members, seeking an order requiring Crunchyroll to reinstate the Digital Drops app so that
21

22 consumers can once again gain access to property they purchased for valuable consideration.
22

23 Plaintiff prays only for injunctive relief consistent with the relief that the California Supreme Court
23

24 discussed in McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017) and the Ninth Circuit in Blair v.
24

25 Rent-a-Center Inc., 928 F.3d 819 (9th Cir. 2019).
25

26
26
27
27

28
28

                                                          -3-
                                             CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 4 of 26




 11                                                  PARTIES

 22         Plaintiff Brandon Letize

 33         13.     Plaintiff Brandon Letize resides in Vallejo, California. Plaintiff has no intention of

 44 changing his residence.

 55         Defendants Ellation LLC and Rare Bits Inc.

 66         14.     Defendant Ellation LLC, is a limited liability company organized under the laws of

 77 the State of Delaware that does business under the name Crunchyroll.

 88         15.     Ellation LLC’s principal executive office is located at 444 Bush Street, San

 99 Francisco, California 94108.

10
10          16.     Defendant Rare Bits, Inc. is a corporation organized under the laws of the State of

11 Delaware.
11

12
12          17.     Rare Bits’s principal executive office is located at 239 Duncan Street, San Francisco,

13 California 94131.
13

14
14                               ALLEGATIONS COMMON TO ALL CLAIMS

15
15          18.     Digital Drops was a digital anime stickers and collectibles app available for iOS and

16 Android devices.
16

17
17          19.     Through their Digital Drops app, Defendants sold digital collectibles based on anime

18 (Japanese animated) television shows.
18
19
19          20.     In an announcement discussing the release of the Digital Drops app and the Products,

20 Defendants encouraged consumers to “join the chase to collect rare digital stickers from your
20

21 favorite anime, including Black Clover, The Time I Got Reincarnated as a Slime, Crunchyroll-
21

22 Hime, Miss Kobayashi’s Dragon Maid, and more.” Crunchyroll Press Release dated August 28,
22

23 2019 (available at https://www.crunchyroll.com/anime-news/2019/08/28/crunchyrolls-latest-app-
23

24 crunchyroll-digital-drops-is-now-live)(emphasis added)(last visited on June 3, 2020).
24

25
25          21.     Defendants also stated, “From iMessage to WhatsApp to Gboard, collectibles can be

26 used as stickers in all the most popular chat applications.” Id.
26
27
27          22.     Indeed, Defendants aggressively marketed the exclusivity and rarity of the

28 collectibles sold via the Digital Drops app and the potential growth in value of Digital Drops
28

                                                       -4-
                                          CLASS ACTION COMPLAINT
          Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 5 of 26




11    collectibles over the course of time. To that extent, Defendants noted that, “Each collectible is

22 individually numbered with a print number. Get lucky with mystery packs or trade with friends to

33 lay claim to the most valuable ones.” Id. (emphasis added).

44         23.     Defendants further reinforced that theme by stating: “Super Rare - Get ‘Em Before

55 They’re Gone. Each sticker set is limited edition - complete your collection before it sells out.” Id.

66 (emphasis added).

77         24.     If any single theme was repeated over and over by Defendants, it was that their

88 digital collectibles were rare and, as such, had the potential of growing in value over the course of

99 time. In a description of the Digital Drops app in an app store, Defendants noted:

10
10
           Crunchyroll Digital Drops is our new destination for digital stickers and super
11
11         rare e-memorabilia from your favorite series and characters in the Crunchyroll
12
12         universe. With new content dropping regularly, join other anime fans on a chase
           to find rare, covetable digital collectibles. Each collectible is guaranteed unique
13
13

14
14

15
15

16
16

17
17

18
18
19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26
27
27

28
28

                                                     -5-
                                         CLASS ACTION COMPLAINT
            Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 6 of 26




             and produced in limited quantities so get in early for a chance to score the most
 11          valuable ones!
 22
      Digital Drops App Listing on Apkpure Website (available at https://apkpure.com/crunchyroll-
 33
      digital-drops/io.rarebits.crunchyroll)(emphasis added)(last visited on June 3, 2020).
 44
              25.     The advertising further stated that:
 55

 66

 77

 88
             26.     Below is an image of Defendants’ advertising of their Digital Drops app.
 99

10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18
19
19

20
20           27.     Defendant Crunchyroll, as one of the world’s largest online retailers of anime

21 products, leveraged its reputation and brand recognition to further entice consumers to purchase its
21

22 purported highly collectible anime digital content, which consumers believed would be available to
22

23 them forever like any other purchased product. In connection with the above advertising,
23

24 Defendants assured potential consumers of collectible e-memorabilia through the Digital Drops app
24

25 that they were dealing with a legitimate company and that their purchases would, in effect, be “safe”
25

26 and not subject to loss within a matter of months after purchase:
26
27
27

28
28

                                                       -6-
                                           CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 7 of 26




                   Crunchyroll is the world’s largest destination for anime and manga,
 11                boasting a global community of more than 40 million registered users
 22                and over 1 million subscribers. Fans connect through the most complete
                   anime library including “Naruto Shippuden,” “Attack on Titan,” and
 33                “Dragon Ball Super,” events such as Crunchyroll Expo, Anime Awards,
                   Crunchyroll News, and can purchase related merchandise through its
 44                online store. Through its app on game consoles, set-top boxes, mobile
                   devices and more, Crunchyroll delivers content from leading media
 55                producers directly to viewers translated professionally in multiple
 66                languages. The service is available for free or through a premium offering
                   that allows users to watch ad-free with access to simulcasts—top series
 77                available immediately after Japanese broadcast.

 88
                   This app was developed in partnership with Rare Bits, and uses the Rare
 99                Bits engine and platform to power our robust digital collectibles
10
10                 experience.
        Id. (emphasis added).
11
11

12
12          28.    Defendants prominently and conspicuously represented to consumers in the
13 marketing for the Digital Drops app and the Products that they were being purchased and, thus,
13

14 would have access to the Products indefinitely.
14

15
15          29.    Defendants had exclusive knowledge of the fact that they might shut down the
16 Digital Drops app and that the Products would no longer be accessible to its purchasers. When
16

17 Plaintiff and the Class members purchased the Products, they did not know that the Digital Drops
17

18 app might shut down, and Defendants did not make that fact reasonably accessible to Plaintiff and
18
19 the Class members because Defendants did not prominently and conspicuously disclose that fact.
19

20
20          30.    Around early February 2020, the Defendants published the following FAQs on the
21 Crunchyroll website announcing the upcoming termination of the Digital Drops app and,
21

22 consequently, the permanent loss of the Products purchased from Defendants:
22
         Why is the app being shut down?
23
23

24
24                 The app was created in partnership between Crunchyroll and Rare Bits, a small
                   digital goods startup. Unfortunately, this partnership has ended and therefore, the app
25
25                 will be shutting down.
26
26          Why was the app around for such a short time?
27
27

28
28

                                                     -7-
                                        CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 8 of 26




                      The app was being piloted to support marketing promotions around Anime Expo,
 11                   Crunchyroll Expo, and other anime conventions. However, with the conclusion of
 22                   the partnership, this app will no longer be supported.

 33            When will it be turned off?

 44                   You can continue enjoying your stickers until Feb 17, 2020 at 11:59pm PST. Once
                      the clock strikes midnight, our servers will be shut down and the app and your
 55                   collection will no longer be accessible.
 66
               What happens after it shuts down?
 77
                      The app will no longer function, and you will no longer be able to access your
 88                   stickers from messaging or keyboard apps.
 99
               What happens to all of my collectibles/stickers?
10
10
                      Unfortunately, your collection will no longer be accessible, and therefore neither
11
11                    will your stickers.
12
12       Digital Drops FAQs (available at https://help.crunchyroll.com/hc/en-us/articles
13
13
         /360039213352-What-is-happening-with-Digital-Drops-)(emphasis added)(last visited on June
14
14
         3, 2020).
15
15

16
16             31.    In an incredulous statement, Defendants attempt to assuage their consumers for their

17 losses by equating the purchase of their Digital Drops “super rare” and “valuable” digital
17

18 collectibles to the purchase of a movie ticket.
18
19
19
                      What about the money I spent in the app?
20
20
                      Just like the money spent on a movie ticket, your purchase provided you
21
21                    with an entertainment experience for a certain amount of time. Like any
                      other app that is removed from the app stores, the items you have
22
22                    purchased go dark when the app does. We appreciate the time and
                      resources you spent in Digital Drops, and hope to entertain you again
23
23
                      soon. If you have any questions, please feel free to write in a support
24
24                    ticket.

25
25       Id.
26
26             32.    The fundamental problem with Defendants’ movie ticket analogy is that when a

27 consumer purchases a movie ticket, they do not expect to own the movie or to be able to watch it
27

28 multiple times over an indefinite period of time. Indeed, without exception, all purchasers of movie
28

                                                       -8-
                                             CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 9 of 26




11     tickets know that they are only purchasing the right to watch a movie once and to do so on a

22 given date and time. Thus, the experience that Defendants sold users of the Digital Drops app, and

33 purchasers of the Products, is hardly comparable to the experience movie theaters sell their patrons.

44          33.     Indeed, the audacity of the Defendants’ movie ticket analogy is only surpassed by

55 Defendants’ other statement in the FAQs section of the Crunchyroll website wherein they discuss

66 offering consumers the ability to purchase digital content from Crunchyroll in the future;

77 undoubtedly, at the risk of losing it just like they lost the Products they purchased from Defendants

88 via the Digital Drops app.
           Will the app come back sometime in the future?
99

10
10                  While we currently do not have plans for Digital Drops to return as an
                    app, we are looking at different options to reintroduce collectibles in the
11
11                  future for Crunchyroll users.

12
12

13
13      Id. (emphasis added)

14
14
            34.     Upon information and belief, Defendants offered Product owners an opportunity to
15
15
     download the Products from the Digital Drops app and save them onto a different server, however,
16
16
     the process for doing so was very complicated and required a high-level of technical knowledge to
17
17
     do so, which prevented Plaintiff and other members of the Class from being able to download and
18
18
     save their Products elsewhere.
19
19
            35.     Moreover, as seen in the following Reddit post by user “darkrai848,” even
20
20
     purchasers of the Products with the sophistication, knowledge and/or expertise necessary to
21
21
     download and save the Products outside the Digital Drops app experienced problems with their
22
22
     ability to do so.
23
23                   darkrai848
24
24
            9 points·3 months ago
25
25
                    Heck they lied so bad with this thing... they had them marked as digital
26
26                  Collectables and said in there facts section said that it was possible to
                    send them to a crypto currency wallet using the rare bits site. I signed up
27
27                  for a rare bits account and a crypto currency wallet over a month ago to
28
28                  and fallowed the instructions in the faqs section of digital drops and hit
                    a dead end in the transfer... emailed both rare bits and crunchyroll,
                                                      -9-
                                         CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 10 of 26




                     never got a response from rare bits but Crunchyroll said that the that
 11                  function was still in the works (despite the apps faqs saying it was
 22                  available from launch). And now the faqs section is missing in action, so
                     I can’t call them on it...
 33
                     This is so bs... they sold the stickers as digital collectibles with the ability
 44                  to store them in a crypto wallet if the app ever shut down. But now that
                     it’s shutting down they change there toon and say it was
 55                  “entertainment”. Needless to say I’m mad. Not that it’s shutting down,
 66                  but how this was handled.

 77

 88 Reddit Post by darkrai848 (available at https://www.reddit.com/r/Crunchyroll/comments

 99 /ezfqqa/digital_drops_is_shutting_down_217/)(emphasis added)(last visited on June 3, 2020).

10
10
                      Defendants Harmed Plaintiff in a Manner Identical to the Manner
11
11
                                in which Defendants Harmed the Class Members
12
12

13
13           36.     Between August 24, 2019 and November 16, 2019, Plaintiff purchased four (4) sets
14
14
      of Crunchyroll Digital Drops Pack – Tier 1 digital stickers using the Digital Drops app.
15
15
             37.     Consumers rely on representations and information in the marketing of apps and the
16
16
      digital products sold via apps in making decisions about whether to download and/or purchase apps
17
17
      and in making decisions about whether to buy any products sold through those apps. To that extent,
18
18
19 Defendants stated the following about the Digital Drops app and the Products:
19

20
20                   Crunchyroll Digital Drops is our new destination for digital stickers and
                     super rare e-memorabilia from your favorite series and characters in the
21
21                   Crunchyroll universe. With new content dropping regularly, join other
                     anime fans on a chase to find rare, covetable digital collectibles. Each
22
22
                     collectible is guaranteed unique and produced in limited quantities so
23
23                   get in early for a chance to score the most valuable ones!

24
24

25 Digital Drops App Listing on Apkpure Website (available at https://apkpure.com/crunchyroll-
25

26 digital-drops/io.rarebits.crunchyroll (emphasis added)(last visited on June 3, 2020).
26
27
27           38.     In deciding to purchase Digital Drops anime stickers, Mr. Letize relied upon

28 Defendants’ representations encouraging consumers to build a collection of “super rare e-
28

                                                        -10-
                                            CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 11 of 26




 11     memorabilia” that would increase in value over time, and, as such, would be available for an

 22 indefinite period of time or, at least, a reasonable length of time from the date of release.

 33          39.    Similarly, when each Class member purchased a Product, the Class members relied

 44 upon Defendants’ representations indicating that, “[w]ith new content dropping regularly, join other

 55 anime fans on a chase to find rare, covetable digital collectibles,” and, accordingly, the Products

 66 would be available for an indefinite period of time or, at least, a reasonable length of time from the

 77 date of release.

 88          40.    Moreover, when each Class member purchased a Product, the Class member relied

 99 upon Defendants’ representations indicating that, “[e]ach collectible is guaranteed unique and

10 produced in limited quantities so get in early for a chance to score the most valuable ones!” and,
10

11 accordingly, the Products would be available for an indefinite period of time or, at least, a
11

12 reasonable length of time from the date of release.
12

13
13           41.    At the time Plaintiff purchased the Products, Plaintiff reasonably expected that

14 Defendants would not subsequently eliminate his ability to access the Products purchased by him.
14

15
15           42.    Similarly, at the time each Class member purchased the Products, the Class member

16 reasonably expected that Defendants would not subsequently eliminate their ability to access the
16

17 Products purchased by them.
17

18
18           43.    At the time Plaintiff purchased the Products, Defendants had exclusive knowledge
19 that they might subsequently shut down the Digital Drops app and, consequently, Plaintiff would
19

20 lose all access to the Products purchased by him. However, Defendants failed to disclose, or failed
20

21 to disclose prominently and conspicuously, that Defendants would subsequently shut down the
21

22 Digital Drops app.
22

23
23           44.    Similarly, at the time each Class member purchased a Product, Defendants had

24 exclusive knowledge that they might subsequently shut down the Digital Drops app and,
24

25 consequently, each Class member would lose all access to the Products purchased by him/her.
25

26 However, Defendants failed to disclose, or failed to disclose prominently and conspicuously, that
26
27 Defendants would subsequently shut down the Digital Drops app.
27

28
28

                                                       -11-
                                           CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 12 of 26




 11            45. Had Plaintiff known at the time he purchased the Products that Defendants would,

 22 only several months later, shut down the Digital Drop servers that enabled him to access the

 33 Products he purchased, he would not have purchased the Product or paid the price he paid for the

 44 Product.

 55          46.     Similarly, had each Class member known at the time they purchased a Product that

 66 Defendants would, only several months later, shut down the Digital Drop app servers that enabled

 77 consumers to access the Products purchased by them, each Class member would not have purchased

 88 the Product or paid the price he/she paid for the Product.

 99          47.     Plaintiff and the Class members reasonably relied to their detriment on Defendants’

10 misleading representations and omissions, which indicated that the Products would be usable in
10

11 their entirety for an indefinite period of time or, at least, a reasonable length of time from the date of
11

12 release.
12

13
13           48.     Defendants’ misleading affirmative statements about the Digital Drops app and the

14 Products sold on the app obscured the material facts that Defendants failed to disclose, or failed to
14

15 disclose prominently and conspicuously, namely, that Defendants would, only several months after
15

16 their release, shut down the Digital Drops app servers that made the Digital Drops app and the
16

17 Products accessible to their owners.
17

18
18           49.     As an immediate, direct, and proximate result of Defendants’ deceptive
19 representations and omissions, Defendants injured Plaintiff and the Class members in that they:
19

20
20                   a.     paid a sum of money for Products that were not what Defendants represented;

21
21                   b.     paid a premium price for Products that were not what Defendants

22
22                          represented;

23
23                   c.     were deprived of the benefit of the bargain because the Products they

24
24                          purchased had less value than what Defendants represented;

25
25                   d.     did not receive Products that measured up to their expectations, which

26
26                          Defendants created; and
27
27                   e.     were denied the benefit of the continuous and ongoing online access to the

28
28                          Products that Defendants promised.

                                                       -12-
                                           CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 13 of 26




 11            50. Had Defendants not made the false, misleading, and deceptive representations and

 22 omissions, Plaintiff and the Class members would not have been willing to pay the same amount for

 33 the Products they purchased, and, consequently, Plaintiff and the Class members would not have

 44 been willing to purchase the Products.

 55          51.    Plaintiff and the Class members paid for Products that would be available to its

 66 owners for an indefinite period of time or, at least, for a reasonable length of time from the date of

 77 release. However, Plaintiff and the Class members purchased Products that became unavailable

 88 after February 17, 2020 at 11:59 p.m. PST. For these reasons, the Products Plaintiff and the Class

 99 members received were worth less than the Products for which they paid.

10
10           52.    Based on Defendants’ misleading and deceptive representations, it was able to, and

11 did, charge a premium price for the Products.
11

12
12           53.    Plaintiff and the Class members all paid money for the Products. However, Plaintiff

13 and the Class members did not obtain the full value of the advertised Products due to Defendants’
13

14 misrepresentations and omissions. Plaintiff and the Class members purchased the Products when
14

15 they would not have done so had they know the truth about them, or, alternatively Plaintiff and the
15

16 Class members paid more for the Products than they would have had they known the truth about the
16

17 Products. Consequently, Plaintiff and the Class members have suffered injury in fact and lost money
17

18 or property as a result of Defendants’ wrongful conduct.
18
19
19                    Defendants Will Benefit Greatly from Shutting Down Digital Drops

20
20           54.    Even though Defendants knew they might not allocate resources to the Digital Drops

21 app indefinitely, Defendants engaged in a widespread marketing and advertising campaign to
21

22 portray the Digital Drops app and the Products sold through the app would be available indefinitely
22

23 or, at least, for a reasonable length of time from the date of release. Additionally and/or
23

24 alternatively, Defendants’ marketing campaign failed to disclose prominently and conspicuously
24

25 that the Products would not be available indefinitely or, at least, for a reasonable length of time from
25

26 the date of release.
26
27
27           55.    Defendants engaged in this deceptive campaign to sell and/or charge a premium

28 price for the Products.
28

                                                      -13-
                                          CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 14 of 26




 11            56. Defendants had a strong motive to shut down Digital Drops app. Defendants will

 22 gain substantial financial benefits from having shut down the Digital Drops app service because it

 33 will no longer have to incur any expenses to provide and maintain the Digital Drops app and the

 44 Products, including the cost of maintaining the Digital Drops app servers 24 hours a day for seven

 55 days a week.

 66          57.    Because consumers who purchased the Products will no longer be able to access the

 77 Products they purchased, the injury is substantial.

 88                                    CLASS ACTION ALLEGATIONS

 99          58.    Pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure, Plaintiff

10 brings this action on behalf of himself and a proposed nationwide class defined as follows:
10

11
11
             The Injunctive Relief Class. All individual consumers who purchased the Products
12
12           in the United States during the period from the release of the Digital Drops app to
13
13           February 17, 2020. Plaintiff asks the Court to adjudicate only liability, declaratory
             relief, and injunctive relief through the Injunctive Relief Class. The Injunctive Relief
14
14           Class does not seek any form of monetary relief.

15
15           59.    Excluded from the Class are: (a) Defendants, Defendants’ board members,

16 executive-level officers, and attorneys, and immediately family members of any of the foregoing
16

17 persons; (b) governmental entities; (c) the Court, the Court’s immediate family, and the Court staff;
17

18 and (d) any person that timely and properly excludes himself or herself from the Class in
18
19 accordance with Court-approved procedures.
19

20
20           60.    Plaintiff reserves the right to alter the Class definition as he deems necessary at any

21 time to the full extent that the Federal Rules of Civil Procedure, the Local Rules of the U.S. District
21

22 Court for the Northern District of California, and applicable precedent allow.
22

23
23           61.    Certification of Plaintiff’s claims for class-wide treatment is appropriate because

24 Plaintiff can prove the elements of his claims on a class-wide basis using the same evidence as
24

25 individual Class members would use to prove those elements in individual actions alleging the same
25

26 claims.
26
27
27           62.    Numerosity; Rule 23(a)(1): The size of the Class is so large that joinder of all Class

28 members is impracticable. Due to the nature of Defendants’ business, Plaintiff believes there are at
28

                                                       -14-
                                           CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 15 of 26




 11    least thousands, if not tens or hundreds of thousands, of Class members geographically dispersed

 22 throughout the United States.

 33          63.    Commonality; Rule 23(a)(2): There are questions of law and fact common to the

 44 Class.

 55          64.    All Class members are subject to the same actions by Defendants that are at the core

 66 of this case. All Class members were exposed to Defendants’ deceptive advertising and marketing

 77 representations indicating that the Products they sold via the Digital Drops app would be available

 88 to its owners for an indefinite period of time or, at least, for a reasonable length of time from the

 99 date of their release. At the time all Class members purchased the Products, Defendants had

10 exclusive knowledge of the material fact that it might shut down the Digital Drops app and, with
10

11 that, the Class members would lose access to the app and the Products purchased by them from
11

12 Defendants, and Defendants failed to disclose prominently and conspicuously that fact to each Class
12

13 member. On February 17, 2020, when Defendants shut down the servers that made the Digital
13

14 Drops app available, all Class members suffered the same substantial injury.
14

15
15           65.    Additional common legal and factual questions include but are not limited to:

16
16                  a.      whether Defendants engaged in the course of conduct alleged herein;

17
17                  b.      whether Defendants’ conduct at issue is likely to deceive a reasonable

18
18                          consumer;
19
19                  c.      whether Defendants’ conduct at issue constitutes an unfair or deceptive act or

20
20                          practice;

21
21                  d.      whether Defendants represented to Plaintiff and the Class members that the

22
22                          Products would remain available to its owners, indefinitely or, at least, for a

23
23                          reasonable length of time from the date of the Products’ release;

24
24                  e.      whether Defendants had a duty to Plaintiff and the Class members to disclose

25
25                          prominently and conspicuously at the point of purchase that it might

26
26                          subsequently shut down the Digital Drops app;
27
27                  f.      whether the fact that Defendants might shut down Digital Drops app after its

28
28                          launch was material to a reasonable consumer;

                                                       -15-
                                           CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 16 of 26




 11                 g.      whether Defendants’ conduct violates the California consumer protection

 22                         statutes set forth below; and

 33                 h.      whether Plaintiff and the Class members are entitled to injunctive relief.

 44          66.    Defendants engaged in a common course of conduct in contravention of the laws

 55 Plaintiff seeks to enforce individually and on behalf of the Class members. Similar or identical

 66 statutory and common law violations, business practices, and injuries are involved. Moreover, the

 77 common questions will yield common answers.

 88          67.    Typicality; Rule 23(a)(3): Plaintiff’s claims are typical of the claims of the Class

 99 members because all Class members were subject to Defendants’ misleading and unfair advertising

10 and marketing practices, representations, and omissions; and Plaintiff seeks the same relief as the
10

11 Class members.
11

12
12           68.    Furthermore, there are no defenses available to Defendants that are unique to

13 Plaintiff.
13

14
14           69.    Adequacy of Representation; Rule 23(a)(4): Plaintiff is a fair and adequate

15 representative of the Class because Plaintiff’s interests do not conflict with the Class members’
15

16 interests. Plaintiff will prosecute this action vigorously and is highly motivated to seek redress
16

17 against Defendants. Furthermore, Plaintiff has selected competent counsel that are experienced in
17

18 class action and other complex litigation. Plaintiff and his counsel are committed to prosecuting this
18
19 action vigorously on behalf of the Class and have the resources to do so.
19

20
20           70.    Injunctive or Declaratory Relief; Rule 23(b)(2): The requirements for maintaining a

21 class action pursuant to Rule 23(b)(2) are met, as Defendants have acted or refused to act on
21

22 grounds generally applicable to the Class, thereby making appropriate final injunctive relief or
22

23 corresponding declaratory relief with respect to the Class as a whole.
23

24
24           71.    Notice: Plaintiff and his counsel anticipate that, to the extent notice is necessary in

25 connection with the Rule 23(b)(2) Class that Plaintiff proposes herein, notice to the Class members
25

26 will be effectuated through recognized, Court-approved notice dissemination methods, which may
26
27 include United States mail, electronic mail, Internet postings, and/or published notice.
27

28
28

                                                      -16-
                                          CLASS ACTION COMPLAINT
          Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 17 of 26




 11                                                  CLAIMS

 22                                               FIRST CLAIM

 33                       Violation of California’s Consumers Legal Remedies Act,

 44                                       CAL. CIV. CODE § 1750 et seq.

 55                                           On Behalf of the Class

 66                                      Seeking Injunctive Relief Only

 77         72.     Plaintiff repeats each and every allegation contained in the paragraphs above and

 88 incorporates such allegations by reference herein.

 99         73.     Plaintiff brings this claim on behalf of the Class for violation of California’s

10 Consumers Legal Remedies Act, CAL. CIV. CODE § 1750 et seq. (the “CLRA”).
10

11
11          74.     This claim is for injunctive relief only, pursuant to California Civil Code section

12 1782(d).
12

13
13          75.     Under the CLRA, “services” means “work, labor, and services for other than a

14 commercial or business use, including services furnished in connection with the sale or repair of
14

15 goods.” CAL. CIV. CODE § 1761(b).
15

16
16          76.     The Digital Drops app that sold and stored the Products is a “service” under the

17 CLRA.
17

18
18          77.     Under the CLRA, “consumer” means “an individual who seeks or acquires, by
19 purchase or lease, any goods or services for personal, family, or household purposes.” Id. § 1761(d).
19

20
20          78.     Plaintiff and the Class members are “consumers” under the CLRA.

21
21          79.     Under the CLRA, “person” means “an individual, partnership, corporation, limited

22 liability company, association, or other group, however organized.” Id. § 1761(c).
22

23
23          80.     Each Defendant is a “person” under the CLRA.

24
24          81.     Under the CLRA, “transaction” means “an agreement between a consumer and

25 another person, whether or not the agreement is a contract enforceable by action, and includes the
25

26 making of, and the performance pursuant to, that agreement.” Id. § 1761(e).
26
27
27

28
28

                                                      -17-
                                          CLASS ACTION COMPLAINT
          Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 18 of 26




 11            82. Defendants, on the one hand, and Plaintiff and the Class members, on the other hand,

 22 engaged in “transactions” under the CLRA because, among other reasons, Defendants agreed to

 33 sell, and pursuant to that agreement sold, the Products to Plaintiff and the Class members.

 44         83.     Defendants’ actions, representations, omissions, and conduct have violated the

 55 CLRA because they extend to transactions that are intended to result, or that have resulted, in the

 66 sale of goods and services to consumers.

 77         84.     Under California Civil Code section 1770(a):

 88                 (a) The following unfair methods of competition and unfair or

 99                 deceptive acts or practices undertaken by any person in a transaction

10
10                  intended to result or which results in the sale or lease of goods or

11
11                  services to any consumer are unlawful:

12
12                                               * * * * *

13
13                  (5) Representing that goods or services have sponsorship, approval,

14
14                  characteristics, ingredients, uses, benefits, or quantities which they do

15
15                  not have . . . .

16
16       Id. § 1770(a).

17
17          85.     As detailed above, Defendants have violated California Civil Code section

18 1770(a)(5) by representing that the Products have characteristics and benefits that they did not have,
18
19 i.e., Defendants made representations to Plaintiff and the Class members indicating that the
19

20 Products purchased by them would be available online, indefinitely or, at least, for a reasonable
20

21 length of time from the date of release, when in fact Defendants shut down the Digital Drops app,
21

22 and access to the Products, on February 17, 2020 at 11:59 p.m. PST, only six months after they
22

23 launched the Digital Drops app.
23

24
24          86.     Additionally, or alternatively, Defendants have violated the CLRA by making

25 material omissions. At the time Plaintiff and the Class members purchased the Products, Defendants
25

26 had a duty to disclose to Plaintiff and the Class members the material fact that Defendants might
26
27 shut down the Digital Drops app and, consequently, the Class members’ access to the Products
27

28 would be terminated. Defendants had exclusive knowledge of the fact that it might shut down the
28

                                                      -18-
                                          CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 19 of 26




 11     Digital Drops app. When Plaintiff and the Class members purchased the Products, they did not

 22 know that Defendants might shut down the Digital Drops app, and Defendants did not make that

 33 fact reasonably accessible to Plaintiff and the Class members because Defendants did not

 44 prominently and conspicuously disclose that fact.

 55          87.    Defendants stated in early February 2020 that it would permanently shut down the

 66 Digital Drops app that housed the Products on February 17, 2020 at 11:59 p.m. PST. Defendants’

 77 advertising and marketing representations and omissions are, consequently, misleading, untrue, and

 88 likely to deceive reasonable consumers.

 99          88.    Defendants violated the CLRA by making the representations and omissions in the

10 Product marketing that are detailed above when it knew, or should have known, that their
10

11 representations and omissions were false and misleading.
11

12
12           89.    Plaintiff and the Class members believed Defendants’ representations that the

13 Products purchased via the Digital Drops app would be available to its owners indefinitely or, at
13

14 least, for a reasonable length of time from the date of release.
14

15
15           90.    Plaintiff and the Class members would not have purchased the Products, but for the

16 misleading representations and/or omissions by Defendants detailed above.
16

17
17           91.    The Products Plaintiff and the Class members received were worth less than the

18 Products for which they paid. Plaintiff and the Class members paid a premium price on account of
18
19 Defendants’ misrepresentations and/or omissions detailed herein.
19

20
20           92.    Plaintiff and the Class members were injured in fact and lost money as a result of

21 Defendants’ representations and/or omissions about the Products detailed above. Plaintiff and the
21

22 Class members paid for Products that they believed would be available to them indefinitely or, at
22

23 least, for a reasonable length of time from the date of release, but did not receive such Products, as
23

24 Defendants shut down, only six months after its release, the Digital Drops app that consumers
24

25 needed to use to access the Products.
25

26
26           93.    Plaintiff, on behalf of the Class members, requests that the Court require Defendants
27 to turn on the servers that hosted the Digital Drops app and the Class’s Products. If the Court does
27

28 not require Defendants to reinstate the Digital Drops app and return to the Class the Products
28

                                                      -19-
                                          CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 20 of 26




 11     purchased by them from Defendants, Plaintiff and the Class members will be harmed in that they

 22 will no longer be able to access the Products they purchased for valuable consideration.

 33          94.    Therefore, Plaintiff prays only for injunctive relief consistent with the relief that the

 44 California Supreme Court discussed in McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017) and the

 55 Ninth Circuit in Blair v. Rent-a-Center Inc., 928 F.3d 819 (9th Cir. 2019).

 66                                              SECOND CLAIM

 77                             Violation of California’s False Advertising Law,

 88                                  CAL. BUS. & PROF. CODE § 17500 et seq.

 99                                           On Behalf of the Class

10
10           95.    Plaintiff repeats each and every allegation contained in the paragraphs above and

11 incorporates such allegations by reference herein.
11

12
12           96.    Plaintiff brings this claim on behalf of the Class for violation of California’s False

13 Advertising Law, CAL. BUS. & PROF. CODE § 17500 et seq. (the “FAL”).
13

14
14           97.    At all relevant times, Defendants engaged in a public advertising and marketing

15 campaign representing that the Products sold by them via the Digital Drops app would be available
15

16 to its owners indefinitely or, at least, for a reasonable length of time from the date of the Product’s
16

17 release.
17

18
18           98.    Additionally and/or alternatively, Defendants have violated, and continues to violate,
19 the FAL by making material omissions. At the time Plaintiff and the Class members purchased the
19

20 Products, Defendants had a duty to disclose to Plaintiff and the Class members the material fact that
20

21 Defendants might shut down the Digital Drops app and, consequently, the Class would lose the
21

22 Products purchased by them. Defendants had exclusive knowledge of the fact that it might shut
22

23 down the Digital Drops app. When Plaintiff and the Class members purchased the Products, they
23

24 did not know that Defendants might shut down the Digital Drops app, and Defendants did not make
24

25 that fact reasonably accessible to Plaintiff and the Class members because Defendants did not
25

26 prominently and conspicuously disclose that fact.
26
27
27           99.    Defendants stated in early February 2020, that they would permanently shut down

28 the servers supporting the Digital Drops app, and all of the Products purchased by the Class would
28

                                                       -20-
                                          CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 21 of 26




 11     no longer be available for access after February 17, 2020 at 11:59 p.m. PST. Defendants’

 22 advertising and marketing representations and omissions are, consequently, misleading, untrue, and

 33 likely to deceive reasonable consumers.

 44          100.   Defendants engaged in their advertising and marketing campaign with intent to

 55 directly induce consumers, including Plaintiff and the Class members, to purchase the Products

 66 based on Defendants’ false and misleading representations and omissions.

 77          101.   In making and disseminating the representations and omissions detailed herein,

 88 Defendants knew or should have known that the representations and omissions were untrue or

 99 misleading.

10
10           102.   Plaintiff and the Class members believed Defendants’ representations that the

11 Products purchased on the Digital Drops app would be available to its owners indefinitely or, at
11

12 least, for a reasonable length of time from the date of release.
12

13
13           103.   Plaintiff and the Class members would not have purchased the Products, but for the

14 misleading representations and/or omissions by Defendants detailed above.
14

15
15           104.   The Products Plaintiff and the Class members received were worth less than the

16 Products for which they paid. Plaintiff and the Class members paid a premium price on account of
16

17 Defendants’ misrepresentations and/or omissions detailed herein.
17

18
18           105.   Plaintiff and the Class members were injured in fact and lost money as a result of
19 Defendants’ representations and/or omissions about the Products detailed above. Plaintiff and the
19

20 Class members paid for Products that they believed would be available to them indefinitely or, at
20

21 least, for a reasonable length of time from the date of release, but did not receive such Products, as
21

22 Defendants shut down, only six months after its release, the Digital Drops app that housed the
22

23 Products and, consequently, the Class members lost all access to the Products.
23

24
24           106.   Plaintiff, on behalf of the Class members, requests that the Court require Defendants

25 to turn on the servers that hosted the Digital Drops app and the Class’s Products. If the Court does
25

26 not require Defendants to reinstate the Digital Drops app and return to the Class the Products
26
27 purchased by them, Plaintiff and the Class members will be harmed in that they will no longer be
27

28 able to access the Products they purchased for valuable consideration.
28

                                                      -21-
                                          CLASS ACTION COMPLAINT
          Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 22 of 26




 11            107. Therefore, Plaintiff prays only for injunctive relief consistent with the relief that the

 22 California Supreme Court discussed in McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017) and the

 33 Ninth Circuit in Blair v. Rent-a-Center Inc., 928 F.3d 819 (9th Cir. 2019).

 44                                               THIRD CLAIM

 55                            Violation of California’s Unfair Competition Law,

 66                                  CAL. BUS. & PROF. CODE § 17200 et seq.

 77                                 Unlawful, Unfair, and Fraudulent Prongs

 88                                            On Behalf of the Class

 99          108.   Plaintiff repeats each and every allegation contained in the paragraphs above and

10 incorporates such allegations by reference herein.
10

11
11           109.   Plaintiff brings this claim on behalf of the Class for violation of the unlawful, unfair,

12 and fraudulent prongs of California’s Unfair Competition Law, CAL. BUS. & PROF. CODE § 17200 et
12

13 seq. (the “UCL”).
13

14
14           110.   The circumstances giving rise to Plaintiff’s and the Class members’ allegations

15 include Defendants’ corporate policies regarding the sale and marketing of the Products and
15

16 regarding Defendants’ provision of the Digital Drops app and their sale of the Products to the Class
16

17 members.
17

18
18           111.   Under the UCL, “unfair competition” means and includes “any unlawful, unfair or
19 fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising and any
19

20 act prohibited by” the FAL. CAL. BUS. & PROF. CODE § 17200.
20

21
21           112.   By engaging in the acts and practices described herein, Defendants have committed

22 one or more acts of “unfair competition” as the UCL defines the term.
22

23
23           113.   Defendants have committed “unlawful” business acts or practices by violating the

24 CLRA and the FAL, as detailed above.
24

25
25           114.   Defendants have committed “unfair” business acts or practices by, among other

26 things:
26
27
27                  a.      engaging in conduct for which the utility of the conduct, if any, is outweighed

28
28                          by the gravity of the consequences to Plaintiff and the members of the Class;

                                                       -22-
                                           CLASS ACTION COMPLAINT
          Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 23 of 26




 11                 b.     engaging in conduct that is immoral, unethical, oppressive, unscrupulous, or

 22                        substantially injurious to Plaintiff and the members of the Class; and

 33                 c.     engaging in conduct that undermines or violates the spirit or intent of the

 44                        consumer protection laws that this Class Action Complaint invokes.

 55         115.    Defendants have committed unlawful, unfair, and/or fraudulent business acts or

 66 practices by, among other things, engaging in conduct Defendants knew or should have known was

 77 likely to and did deceive reasonable consumers, including Plaintiff and the Class members.

 88         116.    As detailed above, Defendants’ unlawful, unfair, and/or fraudulent practices include

 99 making false and misleading representations and/or omissions.

10
10          117.    As detailed above, Defendants have made material representations that the Products

11 purchased by the Class on the Digital Drops app would be available indefinitely or, at least, for a
11

12 reasonable length of time from the date of release.
12

13
13          118.    Additionally and/or alternatively, Defendants have made material omissions. At the

14 time Plaintiff and the Class members purchased the Products, Defendants had a duty to disclose to
14

15 Plaintiff and the Class members the material fact that Defendants might shut down the Digital Drops
15

16 app and, consequently, the Class would no longer have access to the Products. Defendants had
16

17 exclusive knowledge of the fact that they might shut down the Digital Drops app. When Plaintiff
17

18 and the Class members purchased the Products, they did not know that Defendants might shut down
18
19 the Digital Drops app and, consequently, the Class would lose access to the Products purchased by
19

20 them, and Defendants did not make that fact reasonably accessible to Plaintiff and the Class
20

21 members because Defendants did not prominently and conspicuously disclose that fact.
21

22
22          119.    Defendants stated on in early February 2020, that they would permanently shut down

23 the Digital Drops app on February 17, 2020 at 11:59 p.m. PST. Defendants’ advertising and
23

24 marketing representations and omissions are, consequently, misleading, untrue, and likely to
24

25 deceive reasonable consumers.
25

26
26          120.    Defendants made the representations and omissions with intent to directly induce
27 consumers, including Plaintiff and the Class members, to purchase the Products based on the false
27

28 and misleading representations and omissions.
28

                                                     -23-
                                         CLASS ACTION COMPLAINT
           Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 24 of 26




 11            121. Plaintiff and the Class members believed Defendants’ representations that the

 22 Products purchased via the Digital Drops app would be accessible to their owners indefinitely or, at

 33 least, for a reasonable length of time from the date of release.

 44          122.   Plaintiff and the Class members would not have purchased the Products, but for the

 55 misleading representations and/or omissions by Defendants detailed above.

 66          123.   The Products Plaintiff and the Class members received were worth less than the

 77 Products for which they paid. Plaintiff and the Class members paid a premium price on account of

 88 Defendants’ misrepresentations and/or omissions detailed herein.

 99          124.   Plaintiff and the Class members were injured in fact and lost money as a result of

10 Defendants’ violations of the unlawful, unfair, and/or fraudulent prongs of the UCL that are set out
10

11 above. Plaintiff and the Class members paid for Products that they believed would be accessible to
11

12 them indefinitely or, at least, for a reasonable length of time from the date of release, but did not
12

13 receive such Products, as Defendants, only six months after its release, shut down the Digital Drops
13

14 app required to access the Products as of February 17, 2020 at 11:59 p.m. PST.
14

15
15           125.   Plaintiff, on behalf of the Class members, requests that the Court require Defendants

16 to turn on the servers that hosted the Digital Drops app and the Class’s Products. If the Court does
16

17 not require Defendants to reinstate the Digital Drops app and return to the Class the Products
17

18 purchased by them from Defendants, Plaintiff and the Class members will be harmed in that they
18
19 will no longer be able to access the Products they purchased for valuable consideration.
19

20
20           126.   Therefore, Plaintiff prays only for injunctive relief consistent with the relief that the

21 California Supreme Court discussed in McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017) and the
21

22 Ninth Circuit in Blair v. Rent-a-Center Inc., 928 F.3d 819 (9th Cir. 2019).
22

23
23

24
24

25
25

26
26
27
27

28
28

                                                       -24-
                                          CLASS ACTION COMPLAINT
          Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 25 of 26




 11                                         PRAYER FOR RELIEF

 22         WHEREFORE, Plaintiff, on behalf of himself and the Class members, respectfully requests

 33     that the Court enter an Order:

 44         A.      certifying the proposed Class under Federal Rule of Civil Procedure 23(a) and (b)(2),

 55 as set forth above;

 66         B.      declaring that Defendants are financially responsible for notifying the Class members

 77 of the pendency of this suit;

 88         C.      declaring that Defendants have committed the violations of law alleged herein;

 99         D.      providing for any and all injunctive relief the Court deems appropriate;

10
10          E.      awarding Plaintiff his reasonable costs and expenses of suit, including attorneys’

11 fees, pursuant to CLRA 1780(e);
11

12
12          F.      awarding pre- and post-judgment interest to the extent the law allows; and

13
13          G.      providing such further relief as this Court may deem just and proper.

14
14

15
15

16
16

17
17

18
18
19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26
27
27

28
28

                                                     -25-
                                         CLASS ACTION COMPLAINT
      Case 3:20-cv-03739-JCS Document 1 Filed 06/05/20 Page 26 of 26




11                                   DEMAND FOR JURY TRIAL

22      Plaintiff hereby demands a trial by jury on all claims so triable.

33   Date: June 5, 2020                            Respectfully submitted,
44
                                                   REESE LLP
55
                                               By: /s/ Michael R. Reese
66                                                Michael R. Reese (Cal. State Bar No. 206773)
                                                  mreese@reesellp.com
77                                                Carlos F. Ramirez (Pro hac vice to be submitted)
88                                                cramirez@reesellp.com
                                                  100 West 93rd Street, 16th Floor
99                                                New York, New York 10025
                                                  Telephone: (212) 643-0500
10
10                                                Facsimile: (212) 253-4272
11
11                                                 REESE LLP
                                                   George V. Granade (SBN 316050)
12
12                                                 ggranade@reesellp.com
                                                   8484 Wilshire Boulevard, Suite 515
13
13                                                 Los Angeles, California 90211
                                                   Telephone: (212) 643-0500
14
14                                                 Facsimile: (212) 253-4272
15
15
                                                   Counsel for Plaintiff Brandon Letize
16
16                                                 and the Proposed Class

17
17

18
18
19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26
27
27

28
28

                                                  -26-
                                      CLASS ACTION COMPLAINT
